DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 15/339,188 last filed on July 30th, 2021.
Claims 7, 12, and 19 were previously cancelled.
Claims 1-3, 9-11, 14, 17, 18, 20, and 21-23 were amended.
Claims 1-6, 8-11, 13-18, and 20-23 remain pending and have been examined, directed to distributed calculations of customer bandwidth utilization models.

Upon further review of the latest interview discussions and in view of the latest claim amendments along with the applicant’s representative’s response, the examiner reviewed the mentioned references and respectfully disagrees and remains unpersuaded.
With respect to amended independent claim 1 for example, the applicant’s representative argued that the newly found Miao reference does not teach and/or suggest of sending model data back to the ML database.  This feature was specifically focused upon and found during the previous interview discussions.  The examiner had already pointed to Miao’s Figure 4, with steps like 406, 408, and 410, which specifically teach that the local machine learning model at the edge/client end device is being transmitted back to the main server and 
Additionally, the representative argued and emphasized about another feature regarding a first bandwidth utilization prediction model, being different from a second, and stored concurrently within the ML database.  
In response, the examiner would contend that both Nagaraju and Miao would teach and/or suggest of different edge or client end devices, and therefore, the individual model for a first device would differ from a second device.  These differences are captured and stored within the local data or model sets.  Nagaraju discloses of dealing with time series data, meaning these different edge devices can be tracked individually and concurrently over a period of time, capturing the performance of these edge devices at different states and times.  Miao further reinforces this concept as individual personalized variables can factor into the local model data.

The remaining dependent claims were not specifically argued at this time.
See the new claim rejections for further clarifications with added emphasis on the points previously disclosed.  Applicant's arguments were considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, the amended limitation feature directed to “wherein, a global bandwidth prediction utilization model for the CSP network is absent from the aggregation server” is a concept that does not appear to be clearly supported.  Following claim 1, after getting the individual models back from the NIDs, in the last step, the “system” is able to forecast a bandwidth utilization for the Customer Service Provider (CSP) network, which in 
Please review and address accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 13-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0032908 A1 to Nagaraju et al. (“Nagaraju”) in view of U.S. Patent Publication No. US 2015/0242760 A1 to Miao et al. (“Miao”).

As to claim 1, Nagaraju discloses a method for updating machine learning models at network interface devices (NIDs) of a customer service provider (CSP) network, comprising:
receiving, at a first NID, a first bandwidth utilization prediction model corresponding to a first circuit associated with a customer network for a first time period from a machine learning (ML) database of an aggregation server, the ML database operating within the CSP network (Nagaraju: ¶¶ 22-23 and 41 - Nagaraju discloses of an overall system with multiple edge devices and a server.  The server sends out a global machine learning model to each edge device, or in other words, each edge device such as a “first” edge device would be receiving the global model data and using it to update and modify their corresponding local model data.  The gathered data could also be a time series data or events, meaning what’s learned at time t0 can be used to later predict future time instances, t1, t2, tX, etc.);
receiving, at a second NID, a second bandwidth utilization prediction model corresponding to a second circuit associated with the customer network for the first time period from the ML database, the first bandwidth utilization prediction model different than the second bandwidth utilization prediction model, and the ML database concurrently storing the first bandwidth utilization prediction model and the second bandwidth utilization prediction model (Nagaraju: ¶¶ 22-23, 41, 102-103, and Fig. 1 illustrating at least 2 edge devices – Similar to the first edge device, since Nagaraju discloses of multiple edge devices, a “second” edge device would be operating 
Additionally, Miao further references the concept of having personalized learning models for individual devices, that takes into account of user profiles (e.g., Miao: ¶¶ 31-32 and 41-43).
 Based upon Miao’s teachings, one of ordinary skill would have been motivated to combine and incorporate Miao’s features/teachings with respect to storing individualized and personalized model data for corresponding devices, all within Nagaraju’s overall system and teachings.  Once again, since Nagaraju already establishes and takes into account of individual edge device performances, over a period of time, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to combine Miao’s teachings, as the individual personalized variables that are captured by the local models can help with predicting the individual edge/client devices and offer more granularity insights);
generating, by a first machine learning training module at the first NID, a first updated bandwidth utilization prediction model for the first circuit based on training the first bandwidth utilization prediction model using first bandwidth utilization data corresponding to the first time period (Nagaraju: ¶¶ 23, 28, 29, and 41 – Each of the 
However, it is not clear that the generated local edge data is converted into an updated form of model data (equivalent to an “updated bandwidth utilization prediction model”).  And so while Nagaraju may not expressly disclose of this aspect, Miao more expressly discloses of a similar overall system, wherein individual client end devices can receive a global model and individually generate one’s own local model data (i.e., model data 306 A for example for device A), (e.g., Miao: ¶¶ 16-18, 42-43, and 46).
Based upon Miao’s teachings, one of ordinary skill would have been motivated to combine and incorporate Miao’s features/teachings with respect to generating local customized client end model data, and later on sending it back to the global server to update the global model version, all within Nagaraju’s overall system and teachings.  Since Nagaraju already discloses and supports the concept of generating local data and sending that data back to the main server, then, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, that rather than sending the data itself back, converting or incorporating that data within a local model first before sending it back would have been an obvious alternative.  Miao’s approach also allows for non-personal or de-identified data to be captured and incorporated within the local model data, which would also further be considerably condensed or compressed versus actual data, which would save on transmission costs back and forth to the server/database, when the process is repeated iteratively);
generating, by a second machine learning training module at the second NID, a second updated bandwidth utilization prediction model for the second circuit based on training the second bandwidth utilization prediction model using second bandwidth utilization data corresponding to the first time period (this limitation feature regarding a second device, is operating in the same fashion as the first edge or client end device as established above and Nagaraju in view of Miao’s incorporated teachings would teach and/or suggest of this feature – Nagaraju: ¶¶ 23, 28, 29 and Miao: ¶¶ 16-18, 42-43, and 46), 
the first machine learning training module different than the second machine learning training module (Nagaraju: ¶¶ 19, 23, and 31  - Following the above interpretations, with respect to the machine learning training modules in each edge or client end device, it is obvious from Nagaraju’s teachings that since each device is distinct and different from any other device, then the training set/module of that particular device would be unique and different as well, when its working with its edge data),
wherein the first updated bandwidth utilization prediction model generates a first output indicative of a first predicted bandwidth utilization associated with the first NID (Following the above interpretations, Nagaraju in view of Miao’s incorporated teachings would more expressly disclose of utilizing updated models data (i.e., local model data A), and not just regular edge/client end data, to predict the utilization for a later time period, given the historical trend data or as it relates to time series , and
wherein the second updated bandwidth utilization prediction model generates a second output indicative of a second predicted bandwidth utilization associated with the second NID (once again, this limitation feature regarding a second device, is operating in the same fashion as the first edge or client end device as established above and Nagaraju in view of Miao’s incorporated teachings would teach and/or suggest of this feature – e.g., Nagaraju: ¶ 41 and Miao: ¶¶ 18, 42-44, and 46); 
sending, from the first NID, the first updated bandwidth utilization prediction model to the ML database for storage in the ML database (Following the above interpretations, Nagaraju in view of Miao’s incorporated teachings would more expressly disclose of the resulting combined system to have the individual local client model data get sent back to the main server database (i.e., model data 208A/306A of a first device 206A/302A), e.g., Miao: ¶¶ 42-43 and 45-46); 
sending, from the second NID, the second updated bandwidth utilization prediction model to the ML database for storage in the ML database (Once again, based upon Miao’s incorporated teachings, model data 208B/306B of a second device 206B/302B would get sent or collected back to the main server with the global model data, e.g., ¶¶ 42-43 and 45-46); and
forecasting, by the aggregation server, based on the first updated bandwidth utilization prediction model and the second updated bandwidth utilization prediction model, bandwidth utilization for the CSP network at a second time period after the first time period (Following the above interpretations, Nagaraju in view of Miao’s incorporated teachings would more expressly disclose of being able to forecast the utilization rates for a future time interval, based upon the gathered de-identified and normalized model data from individual client end devices, for each of the corresponding devices, especially given the historical trends and/or time series driven data, and wherein the first updated model and the second updated model together would effectively make up the CSP network, along with any other NIDs being measured, e.g., Nagaraju: ¶ 41 and Miao: ¶¶ 18, 24, and 46).

As to claim 2, Nagaraju in view of Miao further discloses the method of claim 1, further comprising deleting, at the first NID, the first updated bandwidth utilization prediction model from a memory of the first NID after the first updated bandwidth utilization prediction model has been sent to the ML database (Following claim 1, with Miao’s incorporated teachings of sending back local model data rather than data itself, and with all else remaining the same, the resulting combined system of Nagaraju in view of Miao’s incorporated teachings would teach and/or suggest of an iterative process where the version of the global model data is updated or refined with the received local model data (as taught by Miao’s teachings).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that every time an edge or local client device sends its local model data back to the main server or ML database, that local version would be eventually deleted afterwards and replaced/updated with a new disseminated global model version that incorporated the , wherein a global bandwidth prediction utilization model for the CSP network is absent from the aggregation server (Examiner’s Note: For this feature, the examiner could not find a reasonably clear explanation in the filed Specifications regarding how or why the ML database does not have a “global” starting model predicting the CSP’s bandwidth utilization, especially when claim 1 establishes that each NID is receiving such a model, a first and a second bandwidth utilization prediction model, which when combined together would effectively form the whole of a “global bandwidth prediction utilization model.”  
With that in mind, the examiner is interpreting from the references’ teachings that Nagaraju and Miao both teach of a global or main server that can send out a model to the edge or client end devices to start and work with, and this global model is iteratively updated, and thus an outdated version of the global model would not need to be stored or be considered absent from the server/database, e.g., Nagaraju: ¶¶ 22 and 36 and Miao: ¶¶ 17-18, 46, 60, and Figs. 3-5).
See the previously stated reasons for combining Miao’s teachings within Nagaraju’s overall system and teachings.

As to claim 3, Nagaraju in view of Miao further discloses the method of claim 1, wherein the ML database, before receiving the first updated bandwidth utilization prediction model, uses the first bandwidth utilization prediction model to provide a prediction of bandwidth utilization corresponding to the first time period to compare with the bandwidth utilization data corresponding to the first time period from a utilization database (Following claim 1, Nagaraju in view of Miao’s incorporated teachings further discloses of a resulting combined system wherein the main machine learning server/database uses the latest version of the model it has, to predict the network utilization/traffic, the global model, and it’s that global model that is sent out to the various edge devices, before the server/database receives or collects any updated local model data from the one or more edge/client end devices (as taught from Miao’s teachings) before repeating the process, e.g., Nagaraju: ¶¶ 22-23 and Miao: ¶¶ 17-18 and 46).
See the previously stated reasons for combining Miao’s teachings within Nagaraju’s overall system and teachings.

As to claim 4, Nagaraju further discloses the method of claim 1, further comprising sending, from the first NID, egress data from the first circuit to an aggregation router, and receiving, at the first NID, ingress data for the first circuit from the aggregation router (Nagaraju: ¶¶ 58 and 61-62 - In one embodiment implementation, there is an intermediary component, such as an intake and query component that can pass data back and forth between the various local edge devices and the main server/database).

As to claim 6, Nagaraju further discloses the method of claim 1, wherein the first bandwidth utilization data corresponds to one of ingress data or egress data .

As to claim 8, Nagaraju further discloses the method of claim 1, wherein the first bandwidth utilization prediction model and the first updated bandwidth utilization prediction model are kernel-based machine learning models (Nagaraju: ¶ 19 - The edge devices are configured to implement machine learning techniques or functions).

As to claim 9, Nagaraju further discloses the method of claim 1, wherein the first updated bandwidth utilization prediction model is sent at a sending time that is not more than one day after the time period has ended (Nagaraju: ¶ 41 - Since Nagaraju discloses of an iterative process as well as dealing with time sensitive or time series data, it would have been obvious to one of ordinary skill in the art, before the effective filing date, that the prediction models would be sent back and forth and updated between the main server and the edge device(s), not more than one day after a predetermined time interval from time t0 for example).

As to claim 10, Nagaraju in view of Miao further discloses a system for providing machine learning models for a circuit associated with a customer network of a connectivity service provider (CSP) network, the system comprising:
an aggregation server (main server, e.g., Nagaraju: ¶¶ 22 and 26);
an aggregation router (forwarder component, e.g., Nagaraju: ¶¶ 58 and 61-62);
a first network interface device (NID) that servers as a first edge router connecting the customer network to the CSP network (edge device 12-1), comprising:
a first network interface that:
receives a first bandwidth utilization prediction model corresponding to a first circuit for a first time period from a machine learning (ML) database of the aggregation server (Nagaraju: 22-23 and 41 - See the similar corresponding section in claim 1 regarding a first edge device or client end device receiving the global model from the main server/database),
sends a first updated bandwidth utilization prediction model to the ML database for storage in the ML database (Nagaraju: ¶¶ 23, 28, 29, and 41 and Miao: ¶¶ 16-18, 42-43, and 46 - See the similar corresponding section in claim 1, which includes Miao’s incorporated teachings, regarding generating and sending the corresponding local model data back to the ML database), and
a first memory that stores the first bandwidth utilization prediction model and first bandwidth utilization data corresponding to the first time period (Nagaraju: ¶¶ 22-23, 25, and 41 - The edge device(s) have storage capabilities to store utilization data as well as the model data information, as well as dealing with time sensitive or time series data, such as at a time t0 that was discussed in claim 1), and

a first machine learning model trainer that:
generates the first updated bandwidth utilization prediction model based on training the first bandwidth utilization prediction model using the first bandwidth utilization data corresponding to the first time period, wherein the training of the first updated bandwidth utilization prediction model comprises determining values for a set of parameters of the first updated bandwidth utilization prediction model (Nagaraju: ¶¶ 22, 28, 29, 41 and Miao: ¶¶ 16-18, 42-44, and 46 - See the similar corresponding section in claim 1 which includes Miao’s incorporated teachings, regarding generating and updating the local model data at the client end devices, for any given time interval, according to some variable(s)/parameter(s), like customized individual client actions and/or attributes),
wherein the first updated bandwidth utilization prediction model generates a first output indicative of a first predicted bandwidth utilization associated with the first NID (Nagaraju: ¶ 41 and Miao: ¶¶ 18, 42-43, and 46 - See the similar corresponding section in claim 1 which includes Miao’s incorporated teachings, regarding utilizing updated models data (i.e., local model data A), and not just regular edge/client end data, to predict the utilization for a later time period, given the historical trend data or as it relates to time series data/events, already established and taught and/or suggested from Nagaraju);

a second NID that serves as a second edge router connecting the customer network to the CSP network (The following section regarding this second NID can be viewed and interpreted as operating independently and distinctly from the first NID.  Therefore see the similar corresponding sections and interpretation from claim 1 with respect to the similar concepts as taught and/or suggested from Nagaraju in view of Miao’s incorporated teachings), comprising:
	a second network interface that:
receives a second bandwidth utilization prediction model corresponding to a second circuit for a first time period from the ML database, the first bandwidth utilization prediction model different than the second bandwidth utilization prediction model, and the ML database concurrently storing the first bandwidth utilization prediction model and the second bandwidth utilization prediction model,
sends a second updated bandwidth utilization prediction model to the ML database for storage in the ML database (), and
a second memory that stores the second bandwidth utilization prediction model and second bandwidth utilization data corresponding to the first time period, and
a second machine learning model trainer, different than the first machine learning model trainer, that:
generates the second updated bandwidth utilization prediction model based on training the second bandwidth utilization prediction model using the second bandwidth utilization data corresponding to the first time period, wherein the training of the second updated bandwidth utilization prediction model comprises determining values for a set of parameters of the second updated bandwidth utilization prediction model,
wherein the second updated bandwidth prediction model generates a second output indicative of a second predicted bandwidth utilization associated with the second NID; and

wherein the aggregation server comprises:
a data collector that:
receives the first bandwidth utilization data from the first NID (Nagaraju: ¶¶ 22-23, 31-32, and 35-36 - Similar to claim 1, the main server can receive utilization or performance data back from the first edge device such as 12-1), 
receives the second bandwidth utilization data from the second NID (Nagaraju: ¶¶ 22-23, 31-32, and 35-36 – Similarly, data from a second edge device such as 12-2 can be gathered),
sends the first bandwidth utilization prediction model to the first NID (Nagaraju: ¶¶ 22-23 and 36 - The server can also send global model data to the edge devices 12-1 and 12-2),
sends the second bandwidth utilization prediction model to the second NID (Nagaraju: ¶¶ 22-23 and 36 – The same global model data can be sent to 12-2),
receives the first updated bandwidth utilization prediction model from the NID (Nagaraju: ¶¶ 22-23 and 36 and Miao: ¶¶ 18 and 46 – With Miao’s incorporated teachings, local model data from the edge/client devices can be sent back to the main server, 206A/302A sending back model data 208A/306A), and
receives the second updated bandwidth utilization prediction model from the second NID (Nagaraju: ¶¶ 22-23 and 36 and Miao: ¶¶ 18 and 46 – The same can be replicated with 12-2 or client device 206B/302B sending back model data 208B/306B),
a utilization database that stores the first bandwidth utilization data and the second bandwidth utilization data (Nagaraju: ¶¶ 106-109 and Fig. 6 - storage within the main server/database), and
the ML database that concurrently stores the first updated bandwidth utilization prediction model and the second updated bandwidth utilization prediction model (Nagaraju: ¶¶ [0022-23], [0106-109] and Fig 6 and Miao: Figs. 3 and 5 - The main server has a storage section for ML algorithms and for model data).
See the previously stated reasons for combining Miao’s teachings within Nagaraju’s overall system and teachings.


As to claim 11, see the similar corresponding rejection of claim 4.
 
As to claim 13, see the similar corresponding rejection of claim 8.
 
As to claim 14, see the similar corresponding rejection of claim 9.
 
As to claim 15, see the similar corresponding rejection of claim 6.
 
As to claim 16, see the similar corresponding rejection of claim 2.

As to claim 17, see the similar corresponding rejection of claim 3.

As to claim 18, see the similar corresponding rejection of claim 1.

As to claim 20, see the similar corresponding rejection of claim 9.

As to claim 21, Nagaraju in view of Miao further discloses the method of claim 1, further comprising:
generating, at the first NID, an additional updated bandwidth utilization prediction model for the first circuit based on training an additional bandwidth utilization prediction model using additional bandwidth utilization data for the first circuit associated with the customer network, the additional bandwidth utilization data corresponding to a third time period (see below); and
sending, from the NID, the additional updated bandwidth utilization prediction model to the ML database for storage in the ML database at a sending time after the first time period, wherein the additional updated bandwidth utilization prediction model forecasts bandwidth utilization at a fourth time period after the first time period (For these two limitation steps, it is similarly interpreted to the “generating” steps already established in claim 1, as Nagaraju discloses of each edge device working independently to gather performance or utilization data, to predict a future time period, especially with respect to time series data.  Therefore, since claim 1 establishes that it can work for a first time instance to predict a future second time instance.  The same concept is repeated here for a third and fourth time instances.  Based upon Nagaraju in view of Miao’s incorporated teachings with respect to sending back actual local model data, and again, when working with time series data, instead of time t0 to t1, we can interpret this as training data at time t2 to predict a time t3 in the same way, e.g., Nagaraju: ¶¶ 22-23 and 41 and Miao: ¶¶ 18 and 46).
See the previously stated reasons for combining Miao’s teachings within Nagaraju’s overall system and teachings.

claim 22, Nagaraju in view of Miao further discloses the system of claim 10, wherein the first bandwidth utilization data comprises utilization metrics for a third time period, wherein the first network interface:
receives an additional bandwidth utilization prediction model corresponding to the third time period from the ML database, wherein the additional bandwidth utilization prediction model is stored concurrently with the first bandwidth utilization prediction model and the second bandwidth utilization prediction model in the ML database (Nagaraju: ¶¶ 22-23 and 41 - Similar to what was established in claims 1, 10, and 21, as Nagaraju discloses of dealing with time series data, and in view of Miao’s incorporated teachings, the first edge/client end device can receive an updated model from the main server/database, to be applied, which is occurring at a later time, such as time t2, to predict for an even further time, such as time t3), and
sends an additional updated bandwidth utilization prediction model to the ML database for storage in the ML database at a sending time after the first time period has ended such that the additional updated bandwidth utilization prediction model forecasts bandwidth utilization at a fourth time period after the first time period (Similar to claim 21, since it is an iterative process, the new updated model is used to predict the utilization for a later time interval, t3, which can be sent back to the main server database, as taught from Miao’s incorporated teachings, e.g., Nagaraju: ¶¶ 22-23 and 41 and Miao: ¶¶ 18 and 46).
See the previously stated reasons for combining Miao’s teachings within Nagaraju’s overall system and teachings.
 
As to claim 23, see the similar corresponding rejection of claim 21.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-F 9:00-5:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/X.Y/Examiner, Art Unit 2455  

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455